Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses the creation and rendering of virtual environments, which may have events included therein or be related to and coordinated with other events.  It is also well know that audio may be simulated to reflect location within a virtual environment. The prior art does not teach or fairly suggest, as a whole, rendering a three-dimensional model of a virtual environment that corresponds to a site of an event, wherein the three-dimensional model of the virtual environment includes a three-dimensional coordinate system; receiving configuration information corresponding to characteristics of the event; receiving tracking data corresponding to an object of the event, the tracking data of the object being independent of the location of the user device; inputting the tracking data into the three-dimensional model of the virtual environment; identifying a predetermined condition within the three-dimensional model of the virtual environment based on the three-dimensional coordinate system and the tracking data; selecting enhancement data based on the predetermined condition and the configuration information; transmitting a data stream to the user device, the data stream including the enhancement data.  When incorporating the limitations of the respective claims as a whole and in combination, none of the prior art disclose the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 form for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648